DETAILED ACTION
1	This action is responsive to the amendment filed on October 20, 2021.
Priority
2	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18170717.5, filed on May 3, 2018.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In claim 1, in line 4, replace “polymer” by -- copolymer --.
4	Claims 1-2, 5-6, 11-16, 18-20 and 25-31 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2015/017051 A1) teaches a hair dyeing composition comprising at least one hydrophobic film-forming organic copolymers include (meth)acrylate monomer (see page 3, paragraph, 0054) and pigments (see page 12, paragraph, 0267). However, the closest prior art of record (US’ 051 A1) does not teach or disclose a bi-component composition for coloring keratin fibers material comprising a first component of at least one organic copolymer comprises at least one hydrophobic olefinic carboxylate ester monomer and at least one hydrophilic olefinic monomer comprises a hydroxy alkyl ester of an olefinic carboxylic acid and a linear or branched alkyl diol of 2 to 24 carbons, or an aminoalkyl ester of an olefinic carboxylic acid and a linear or branched amino alkyl alcohol of 2 to 24 carbons or an olefinic acid and a second component comprising a base compound comprises an aminosilane, aminosiloxane or mixture thereof as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin material coloring formulation.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761